Citation Nr: 1129706	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-03 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for thoracic degenerative changes with grade I spondylolisthesis of L5 as secondary to service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefits sought on appeal.  The appeal was subsequently transferred to the RO in Honolulu, Hawaii.

In May 2011, the Veteran presented testimony at a personal hearing conducted at the Honolulu RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Thoracic degenerative changes with grade I spondylolisthesis of L5 has been shown to be causally or etiologically related to the Veteran's service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption.



CONCLUSION OF LAW

Thoracic degenerative changes with grade I spondylolisthesis of L5 has been shown to be proximately due to service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310(b) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the claim for entitlement to service connection for thoracic degenerative changes with grade I spondylolisthesis of L5 as secondary to service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption (hereinafter back disability as secondary to service-connected left ankle) on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

1.  Entitlement to service connection for thoracic degenerative changes with grade I spondylolisthesis of L5 as secondary to service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(b) of VA regulations, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a back disability.  The Veteran contends that in February 2007 his service-connected left ankle gave out on him and caused him to fall down stairs and injure his back.  He testified that he had minor back problems prior to this injury that worsened after the fall.

February 2007 VA records reflected that the Veteran came in for an unscheduled visit complaining of left ankle, knee, and upper/lower back pain after falling down stairs two days earlier.  He reported that he started to walk down stairs, his left ankle gave out, and he fell down ten stairs injuring his knees and upper/lower back.  He requested chiropractic treatment for his pain.  The assessment was left ankle, knee, and upper and lower back pain s/p (status post) mechanical fall.  

The Veteran sought chiropractic treatment from R.E.K., D.C. from February to March 2007.  February 2007 records showed that the Veteran reported that his ankle gave out, he fell down the stairs, and his spinal pain began soon after.  In March 2007, the diagnoses were thoracic subluxation, thoracic pain, lumbar subluxation, and pelvis subluxation.  R.E.K. stated that the Veteran suffered an acute spinal injury resulting from a fall secondary to his long-standing ankle injury.  

In July 2007, the Veteran underwent a VA examination in connection with his claim.  The examiner recorded the Veteran's contention that he injured his spine after falling down stairs.  After examination, the examiner provided an assessment of grade I spondylolisthesis of L5 and mild thoracic degenerative changes.  The examiner opined that she could only resort to speculation that the old service-connected left ankle injury caused the spine condition.

The Board concludes that the competent and credible evidence of record supports the Veteran's claim.  In this regard, the Veteran is competent to report that his service-connected left ankle gave out when going down stairs which caused him to fall.  He is also competent to report that he experienced back pain after the fall.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board has no reason to doubt the credibility of the Veteran's report and further notes that it is consistent with his statements to the VA and R.E.K. when he initially sought treatment for his back after the fall.  See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Thus, there is competent and credible evidence that the Veteran's service-connected left ankle gave out and caused him to fall and experience back pain.  

As reflected above, there is a private opinion in favor of the claim and a negative VA opinion against it.  With regard to the July 2007 VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner was not able to offer an opinion on the matter without resort to speculation.  As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court stated that VA must ensure that any medical opinion is based on sufficient facts or data and it must be clear that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  It was noted that when an examiner has done all that reasonably should be done to become informed about a case and the inability to render a requested opinion is adequate explained by the examiner or otherwise apparent in the Board's review of the evidence, there is nothing further to be obtained from that particular examiner.  The Board concludes that the examiner did not adequately explain why she was unable to reach an opinion.  Further, it is not otherwise apparent from a review of the record why an opinion could not be rendered.  Thus, the July 2007 VA opinion is accorded little weight when evaluating its probative value.  

The Board has considered remanding to obtain another opinion.  However, the Board finds that R.E.K.'s March 2007 conclusion that the Veteran suffered an acute spinal injury resulting from a fall secondary to his long-standing ankle injury is sufficient to support a grant of service connection.  The Board finds it significant that there is no objective evidence of a back disability prior to the February 2007 fall.  Further, R.E.K.'s opinion is based on his evaluation and treatment of the Veteran following the fall and development of back pain, which has already been found to be competent and credible and supported by other evidence in the record.  The Board observes that the Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim unless VA can provide a reason for conducting such development.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Because there is sufficient evidence to evaluate the issue on appeal and to conclude that the Veteran suffered a back injury that is proximately due to or the result of his service-connected left ankle, it is not necessary to obtain another opinion.  

In conclusion, the Board finds that the evidence supports the Veteran's claim that his thoracic degenerative changes with grade I spondylolisthesis of L5 are related to his service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption.  38 C.F.R. § 3.310(b).  Accordingly, resolving any doubt in the Veteran's favor, the Board concludes that service connection for thoracic degenerative changes with grade I spondylolisthesis of L5 as secondary to service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption is warranted.  


ORDER

Entitlement to service connection for thoracic degenerative changes with grade I spondylolisthesis of L5 as secondary to service-connected left ankle post traumatic arthritis and instability due to talofibular ligament disruption is granted.


REMAND

2.  Entitlement to TDIU.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran asserts that he is unemployable due to his service-connected disabilities.  The Board also observes that the Veteran believes he is entitled to a total rating based on extra-schedular consideration because his disabilities present an exceptional and unusual disability picture.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Veteran is service-connected for a right knee disability at 10 percent disabling, a left ankle disability at 20 percent disabling, and now for a back disability.  Currently, the Veteran's service-connected disabilities to not meet the criteria under 38 C.F.R. § 4.16(a).  However, because the grant of service connection for a back disability has not yet been effectuated, the Board cannot yet decide this matter and it must be remanded to the RO to assign the proper disability rating for the now service-connected thoracic degenerative changes with grade I spondylolisthesis of L5.  

Accordingly, the case is REMANDED for the following action:

After effectuating the Board's grant of service connection for thoracic degenerative changes with grade I spondylolisthesis of L5, the RO/AMC should conduct any other development considered necessary and then readjudicate the claim for TDIU.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


